DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
In view of the applicant’s arguments, amendments, and the terminal disclaimer, claims 1-8 and 10-23 are allowed.
The following is an examiner’s statement of reasons for allowance: : The applicant teaches that the absorbent article includes a topsheet made of a fluid permeable material, a backsheet comprising a first layer of fluid impermeable material, a conductive ink pattern provided above the first layer and configured to form a first electrode trace and a second electrode trace, a passive radio frequency identification (RFID) tag including the antenna inlay and attached to the first layer such that the first and second electrical contact portions couple to the first and second electrode traces, an absorbent core situated between the topsheet and the backsheet, and a fluid filter layer situated so as to inhibit a low volume of fluid from being able to reach the first and/or second electrode traces beneath the absorbent core, wherein after fluid of a sufficient volume greater than the low volume has passed through the topsheet, the absorbent core, and the fluid filter layer, an electrical pathway is formed between the first and second electrode traces by the fluid which enables the passive RFID tag to emit a signal indicating an incontinence event has occurred in response to the passive RFID tag being excited by the external energy. These limitations in conjunction with other limitations in the claims were not shown by the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407.  The examiner can normally be reached on M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL ST CYR
Primary Examiner
Art Unit 2876


/DANIEL ST CYR/Primary Examiner, Art Unit 2876